Case 3:19-cv-00716-JBA Document1 Filed 05/10/19 Page 1 of 35

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

RONALD J. PERSIN, Derivatively on Behalf of Case No.
Nominal Defendant REVOLUTION LIGHTING
TECHNOLOGIES, INC.,

Plaintiff,
V.
ROBERT V. LAPENTA, JAMES A.
DEPALMA, WILLIAM D. INGRAM, DENNIS
MCCARTHY, STEVEN G. VIRTUE,
CHARLES J. SCHAFER, ROBERT A. BASIL,
JR., and ROBERT V. LAPENTA, JR.,
Defendants,

and

REVOLUTION LIGHTING TECHNOLOGIES,
INC.,

Nominal Defendant.

 

 

VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

Plaintiff Ronald J. Persin (“Plaintiff”), by and through his undersigned attorneys, brings this
derivative complaint for the benefit of nominal defendant, Revolution Lighting Technologies, Inc.
(“Revolution Lighting” or the “Company’”), against certain members of its Board of Directors (the
“Board”) and certain of its executive officers seeking to remedy defendants’ breaches of fiduciary
duties, unjust enrichment, waste, and violations of § 14 of the Securities Exchange Act of 1934.
Plaintiff's allegations are based upon his personal knowledge as to himself and his own acts, and
upon information and belief, developed from the investigation and analysis by Plaintiff's counsel,

including a review of publicly available information, including filings by Revolution Lighting with
Case 3:19-cv-00716-JBA Document1 Filed 05/10/19 Page 2 of 35

the United States Securities and Exchange Commission (“SEC”), press releases, news reports,
analyst reports, investor conference transcripts, publicly available filings in lawsuits, and matters
of public record.

NATURE AND SUMMARY OF THE ACTION

1. Revolution Lighting designs, manufactures, markets, and sells light-emitting diode
(“LED”) lighting solutions for industrial, commercial, and government markets.

2. In September 2012, the Company entered into an investment agreement with RVL
1 LLC (“RVL”), an affiliate of Aston Capital, LLC (“Aston”), whereby RVL acquired 73% of the
Company’s outstanding voting stock for $6 million. Robert V. LaPenta (“LaPenta”), founder and
Chief Executive Officer (“CEO”) of Aston, became CEO of Revolution Lighting and installed new
directors to the Board, including James A. DePalma (“DePalma”), Senior Managing Partner of
Aston.

3. After a series of acquisitions, the Company engaged in aggressive revenue
recognition practices. According to a former employee, beginning late 2014, senior executives
were directed to engage in “bill-and-hold” transactions, or pre-billing, to boost revenue so that
initial purchase orders were booked as revenue even though the underlying projects had not been
finalized and the product had not been delivered. Moreover, according to the former employee,
customers were offered discounts to commit to the pre-billing practice, but they could change their
order before delivery. As a result, the Company accumulated inventory and leased additional space
when its main warehouse was overflowing with inventory. LaPenta and DePalma were aware of
and encouraged such practices to “bring [the Company’s] numbers up.”

4. Between 2014 and 2018, the Company recognized revenue for transactions for

which product had not been delivered, thus issuing misleading financial statements.
Case 3:19-cv-00716-JBA Document1 Filed 05/10/19 Page 3 of 35

5. Counsel for Plaintiff obtained records, including photos of stacked inventory,
pursuant to the Freedom of Information Act (“FOIA”) from the Occupational Safety and Health
Administration (“OSHA”) of the U.S. Department of Labor. These records corroborate the former
employee’s account of the excessive inventory resulting from the Company’s improper bill-and-
hold accounting.

6. The truth began to emerge in a series of partial disclosures. On August 2, 2018, the
Company announced $36.5 million revenue for second quarter 2018, which fell below
expectations, reportedly to due project delays.

7. On this news, the Company’s share price fell $0.53 per share, or nearly 14%, to
close at $3.37 per share on August 2, 2018, on unusually high trading volume. The Company’s
shares continued to decline over the course of the next two trading sessions, dropping $0.33 per
share on August 3, 2018 and $0.22 per share on August 6, 2018. The total decline over the course
of these two trading sessions was $0.55, or 18%.

8. On August 13, 2018, the Company reported a material weakness related to proper
identification of certain collection patterns and review of executed contracts related to bill and hold
arrangements.

0. On October 17, 2018, the Company reported $33 million revenue for third quarter
2018, compared to previously announced guidance of $40-$41 million, as well as LaPenta’s offer
to take the Company private for $2.00 per share.

10. On this news, the Company’s stock price fell $0.98 per share, or over 38%, to close
at $1.58 per share on October 17, 2018, on unusually heavy trading volume.

11. On October 19, 2018, the Company revealed an ongoing SEC investigation into the

Company’s revenue recognition practices, including bill and hold transactions that occurred
Case 3:19-cv-00716-JBA Document1 Filed 05/10/19 Page 4 of 35

between 2014 and second quarter of 2018. The Company also disclosed the reduction in reported
revenue if the Company had properly recognized revenue based on shipment of products rather
than bill-and-hold transactions.

12. Onthis news, the Company’s stock price fell $0.16 per share, or over 10%, to close
at $1.43 per share on October 22, 2018, on unusually heavy trading volume.

13. These revelations precipitated the filing of securities class actions in the U.S.
District Court for the Southern District of New York against Revolution Lighting and certain of
defendants: Glavan v. Revolution Lighting Technologies, Inc., et al., 1:19-cv-00980; Hubner v.
Revolution Lighting Technologies, Inc., et al., 1:19-cv-02308; Bishop v. Revolution Lighting
Technologies, Inc., et al., 1:19-cv-2722 (collectively, the “Securities Class Actions”).

14. Plaintiff did not make a litigation demand prior to filing this action because such
demand would have been futile based upon the composition of the Board and the actions taken by
the Board. The Board is currently composed of five members, all of whom are named in this action.
As alleged herein, two directors, LaPenta and DePalma, engaged in conduct demonstrating
knowledge of the revenue recognition practices. The three remaining directors were appointed
when RVL acquired a controlling stake in the Company, and thus, they are beholden to LaPenta
and DePalma. Thus, more than half the members of the Board would be interested in a demand to
investigate their own wrongdoing.

15. At least half of Revolution Lighting’s current Board is not disinterested and
independent and/or faces a substantial likelihood of liability in connection with the wrongdoing

detailed herein.
Case 3:19-cv-00716-JBA Document1 Filed 05/10/19 Page 5 of 35

JURISDICTION AND VENUE

16. This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 in that this
Complaint states a federal question: violations of Section 14(a) of the Securities Exchange Act of
1934. This Court has supplemental jurisdiction over the state law claims asserted herein pursuant
to 28 U.S.C. § 1367(a). This action is not a collusive one to confer jurisdiction on a court of the
United States which it would not otherwise have.

7: Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 and 1401 because a
substantial portion of the transactions and wrongs complained of herein occurred in this District,
and the Defendants have received substantial compensation in this district by engaging in
numerous activities that had an effect in this District.

PARTIES

Plaintiff

18. Plaintiff Ronald J. Persin purchased 65,000 shares of Revolution Lighting stock in
May 2013 and has continuously owned Revolution Lighting stock since that date.

Nominal Defendant

19. Nominal Defendant Revolution Lighting is a Delaware corporation with its
principal executive offices located at 177 Broad Street, 12th Floor, Stamford, Connecticut 06901.
The Company stock trades on the NASDAQ exchange under the symbol “RVLT.”

Defendants

20. Defendant Robert V. LaPenta (“LaPenta’”) has served as the Company’s Chief
Executive Officer and Chairman of the Board of Directors

21. Defendant James A. DePalma (“DePalma”) has served as a director of the Company

since September 2012 and as Chief Financial Officer (“CFO”) since July 2015.
Case 3:19-cv-00716-JBA Document1 Filed 05/10/19 Page 6 of 35

22. Defendant William D. Ingram (“Ingram”) has served as a director of the Company
since September 2012. Defendant Ingram is a member of the Audit Committee and of the
Governance and Nominating Committee. Defendant Ingram is Chair of the Compensation
Committee.

23. Defendant Dennis McCarthy (“McCarthy”) has served as a director of the Company
since September 2012. Defendant McCarthy is a member of the Compensation Committee and of
the Governance and Nominating Committee. Defendant McCarthy is Chair of the Audit
Committee.

24. Defendant Stephen G. Virtue (“Virtue”) has served as a director of the Company
since September 2012. Defendant Virtue is a member of the Audit and Compensation Committees.
Defendant Virtue is Chair of the Governance and Nominating Committee.

25. Defendant Charles J. Schafer (“Schafer’’) served as a director of the Company and
as CFO from January 29, 2013 to July 10, 2015.

26. Defendant Robert A. Basil, Jr. (“Basil”) served as a director of the Company from
September 2012 to May 2017.

27. Defendant Robert V. LaPenta, Jr. (“LaPenta, Jr.”) served as a director of the
Company from September 2012 to May 2017.

28. The defendants named in §{§20-27 are sometimes referred to hereinafter as the
“Individual Defendants.”

DUTIES OF THE INDIVIDUAL DEFENDANTS

29. By reason of their positions as officers, directors, and/or fiduciaries of Revolution

Lighting and because of their ability to control the business and corporate affairs of Revolution

Lighting, at all relevant times, the Individual Defendants owed Revolution Lighting and its
Case 3:19-cv-00716-JBA Document1 Filed 05/10/19 Page 7 of 35

shareholders fiduciary obligations of good faith, loyalty, and candor, and were required to use their
utmost ability to control and manage Revolution Lighting in a fair, just, honest, and equitable
manner. The Individual Defendants were required to act in furtherance of the best interests of
Revolution Lighting and its shareholders so as to benefit all shareholders equally and not in

furtherance of their personal interest or benefit. Each director and officer of the Company owes to
Revolution Lighting and its shareholders a fiduciary duty to exercise good faith and diligence in
the administration of the affairs of the Company and in the use and preservation of its property and
assets, and the highest obligations of fair dealing.

30. The Individual Defendants, because of their positions of control and authority as
directors and/or officers of Revolution Lighting, were able to and did, directly and/or indirectly,
exercise control over the wrongful acts complained of herein. Because of their advisory, executive,
managerial, and directorial positions with Revolution Lighting, each of the Individual Defendants
had knowledge of material non-public information regarding the Company.

31. To discharge their duties, the officers and directors of Revolution Lighting were
required to exercise reasonable and prudent supervision over the management, policies, practices
and controls of the Company. By virtue of such duties, the officers and directors of Revolution
Lighting were required to, among other things:

(a) Exercise good faith to ensure that the affairs of the Company were
conducted in an efficient, business-like manner so as to make it possible to
provide the highest quality performance of their business;

(b) Exercise good faith to ensure that the Company was operated in a diligent,
honest, and prudent manner and complied with all applicable federal and
state laws, rules, regulations and requirements, and all contractual
obligations, including acting only within the scope of its legal authority;

(c) Exercise good faith to ensure that the Company’s communications with the

public and with shareholders are made with due candor in a timely and
complete fashion; and
Case 3:19-cv-00716-JBA Document1 Filed 05/10/19 Page 8 of 35

(d) When put on notice of problems with the Company’s business practices and
operations, exercise good faith in taking appropriate action to correct the
misconduct and prevent its recurrence.

SUBSTANTIVE ALLEGATIONS
Background

32. Until 2012, the Company’s sole subsidiary was Lumificient. Beginning September
2012, the Company underwent a series of major changes. First, on September 12, 2012, the
Company entered into an investment agreement with RVL whereby RVL acquired 73% of the
Company’s outstanding voting stock for $6 million. Second, Defendant LaPenta was installed as
CEO and Chairman of the Board, and the entire Board was replaced with defendants DePalma,
Ingram, McCarthy, Virtue, Basil, and LaPenta, Jr.

33. Third, the Company acquired several entities to expand its business: Seesmart
Technologies, Inc. (December 2012); Relume Technologies, Inc. (“Relume”) (August 2013); Tri-
State DE LLC (November 2013); Value Lighting, Inc. (“Value Lighting”) (April 2014); All-
Around Lighting, Inc. (December 2014); DPI Management, Inc. d/b/a E Lighting (February 2015);
Energy Source, LLC (August 2015); and TNT Energy, LLC (May 2016).

Confidential Witness

34.  Areliable former employee provides a firsthand account of the Officer Defendants’
knowledge of the improper revenue recognition practices. Confidential Witness (“CW”) sold his
company to Revolution Lighting in early 2014 and began a senior position with the Company. His
role was to provide sourcing for Value Lighting by importing materials from China and designing
products. He reported directly to defendant DePalma, interacting by phone and email, and met him
during semiannual meetings: once a year in Connecticut with all divisions, and once a year in

Atlanta with a smaller group.
Case 3:19-cv-00716-JBA Document1 Filed 05/10/19 Page 9 of 35

35. In 2014, CW was at a meeting in Wisconsin where he learned that Relume was
“having problems.” According to the former owner of Relume, the Company made Relume ship
product, take it back later, and write a credit to the distributor. Some distributors never received
the credit.

36. In late 2014, CW was told by an accountant that his division needed to pre-bill
customers before delivery or payment because the division needed to “bring its numbers up.” CW
refused to do so. According to CW, an accountant ensured that defendant DePalma authorized pre-
billing before the accountant asked senior executives to engage in the practice. CW was informed
that the Company only planned to pre-bill for one quarter. Instead, pre-billing continued through
2015 and into 2016.

37. According to CW, the Company, rather than the customer, initiated the pre-bill
arrangements and offered 5 to 10% discount in exchange for customers’ commitment to pre-bill.
Customers were pre-billed well in advance of the final purchase order, at least a year before the
customers finalized their project specifications. As a result, if customers changed their
specifications, they could do so without any consequence. The Company bore the risk of loss if
the customers’ needs changed. Sales representatives were paid on collection, so they only received
commission when payment was received from the customer.

38. These aggressive practices to inflate revenue led to inventory storage problems.
According to CW, if a customer’s order changed from the initial purchase order that was pre-
billed, the Company would source the new materials but would still have the materials for the old
order. The Company would sometimes use materials from one order to fill another and scramble
to replace the materials on time. Inventory started piling up, and the Company’s main warehouse

became overfull with inventory stacked beyond legal limits, leading to a regulatory fine between
Case 3:19-cv-00716-JBA Document1 Filed 05/10/19 Page 10 of 35

$25,000 to $50,000. The Company leased additional warehouse spaces to accommodate the
growing inventory and hired additional workers; still, it was not well-organized, and it was time-
consuming to locate and move materials between warehouses.

39. According to CW, the Company’s accounts receivable increased but cash decreased
as the Revolution Lighting paid for excess inventory, its storage, and additional materials as
customers’ orders changed.

40. Inthe summer of 2017, CW attended a meeting in Atlanta, Georgia with defendants
LaPenta and DePalma, as well as the heads of Value Lighting and the heads of the Sales
Departments. The focus of the meeting was division performance and pre-billing. According to
CW, the message from corporate was to “get your numbers up, or you’re gone.” Heads of Sales
stated that they reported potential sales that had not closed to drive up their numbers. When CW
mentioned that he had never pre-billed when he owned his company, defendant LaPenta reportedly
replied that they did not need numbers before like they did now.

CW’s Account is Corroborated by Information Obtained Pursuant to a FOIA Request

41. Counsel for Plaintiff obtained records, including photos, pursuant to FOIA from
OSHA. These records corroborate CW’s account of the excessive inventory resulting from the
Company’s improper bill-and-hold accounting.

42. On February 24, 2017, OSHA penalized the Company for certain violations
observed during an inspection of the Company’s warehouse in Carrollton, Texas on November 16,
2016. OSHA inspectors found that employees “climb[] the ends of the racking system to bring
down products” and that “material stored in tiers was not stacked, blocked, interlocked or limited
in height so that it was stable.” Inventory had been stored approximately 14-feet high. Employees
reported that they “climb the racks daily,” “have made a game of climbing,” and “have to play

Superman and Mario Brothers by jumping skid to skid, double stacks to retrieve products.”

10
Case 3:19-cv-00716-JBA Document1 Filed 05/10/19 Page 11 of 35

43.

According to the OSHA documents, “the employer . . . is aware that product is

overstocked.” On or about March 6, 2017, the Company paid $20,534.40 to settle the violations.

The Individual Defendants Cause the Company to Issue Misleading Statements

44.

On March 14, 2014, the Individual Defendants caused the Company to file its

annual report on Form 10-K for the period ended December 31, 2013 (the “2013 10-K”). It reported

revenue of $26.06 million. Regarding the Company’s revenue recognition policy, the 2013 10-K

stated:

that the financial information contained therein was accurate and that it disclosed any material

We recognize revenue for our products upon shipment or delivery to customers in
accordance with the respective contractual arrangements, provided no significant
obligations remain and collection is probable. For sales that include customer
acceptance terms, revenue is recorded after customer acceptance. It is our policy
that all sales are final. Requests for returns are reviewed on a case by case basis. As
revenue is recorded, we accrue an estimated amount for product returns as a

reduction of revenue.

45. The 2013 10-K contained certifications by defendants LaPenta and Schafer to attest

changes to the Company’s internal controls over financial reporting.

46. However, the 2013 10-K disclaimed any assessment of the internal controls with

respect to Relume. The report stated, in relevant part:

quarterly report on Form 10-Q for the period ended March 31, 2014 (the “1Q14 10-Q”) and

In conducting the Company’s evaluation of the effectiveness of its internal control
over financial reporting, management determined that the internal control systems
of Relume Technologies, Inc. and Tri-State DE LLC, wholly owned subsidiaries
acquired on August 22, 2013 and November 15, 2013, respectively, would be
excluded from its internal control assessment, as permitted by guidance issued by
the Securities and Exchange Commission. Accordingly, as of and for the year ended
December 31, 2013, internal control systems underlying to approximately 24% of
consolidated revenues and 14% of consolidated assets have been excluded from
management’s evaluation of internal control over financial reporting.

47. On May 12, 2014, the Individual Defendants caused the Company to file its

reported revenue of $4.95 million.

1]
Case 3:19-cv-00716-JBA Document1 Filed 05/10/19 Page 12 of 35

48. The 1Q14 10-Q contained certifications by defendants LaPenta and Schafer to attest
that the financial information contained therein was accurate and that it disclosed any material
changes to the Company’s internal controls over financial reporting. Moreover, the report stated
that “[t]here was no change in [the Company’s] internal controls over financial reporting that
occurred during the quarter ended March 31, 2014 that has materially affected, or is reasonably
likely to materially affect, our internal control over financial reporting.”

49. On August 7, 2014, the Individual Defendants caused the Company to file its
quarterly report on Form 10-Q for the period ended June 30, 2014 (the “2Q14 10-Q”) and reported
revenue of $17.52 million.

50. The 2Q14 10-Q contained certifications by defendants LaPenta and Schafer to attest
that the financial information contained therein was accurate and that it disclosed any material
changes to the Company’s internal controls over financial reporting. Under the heading “Controls
and Procedures,” the report stated, in relevant part:

During the second quarter of 2014, the Company implemented new accounting

systems and related modifications of processes and controls at its Relume and

Lumificient subsidiaries. The Company also hired Directors of Finance at its

Relume, Seesmart and newly acquired Value Lighting subsidiaries and expanded

its accounting resources at its corporate headquarters and Value Lighting
subsidiaries.

51. On November 6, 2014, the Individual Defendants caused the Company to file its
quarterly report on Form 10-Q for the period ended September 30, 2014 (the+

52. “3Q14 10-Q”) and reported revenue of $26.88 million.

53. The 3Q1410-Q contained certifications by defendants LaPenta and Schafer to attest
that the financial information contained therein was accurate and that it disclosed any material
changes to the Company’s internal controls over financial reporting. Moreover, the report stated

that “[t]here was no change in [the Company’s] internal controls over financial reporting that

12
Case 3:19-cv-00716-JBA Document1 Filed 05/10/19 Page 13 of 35

occurred during the quarter ended September 30, 2014 that has materially affected, or is reasonably
likely to materially affect, our internal control over financial reporting.”

54. On March 16, 2015, the Individual Defendants caused the Company to file its
annual report on Form 10-K for the period ended December 31, 2014 (the “2014 10-K”). For 2014,
the Company reported revenue of $76.85 million.

55. | The 2014 10-K contained certifications by defendants LaPenta and Schafer to attest
that the financial information contained therein was accurate and that it disclosed any material
changes to the Company’s internal controls over financial reporting.

56. However, the 2014 10-K disclaimed any assessment of the internal controls with
respect to Value Lighting. ‘The report stated, in relevant part:

In conducting the Company’s evaluation of the effectiveness of its internal control

over financial reporting, management determined that the internal control systems

of Value Lighting and All Around, wholly-owned subsidiaries acquired on April

17, 2014 and December 18, 2014, respectively, would be excluded from its internal

control assessment, as permitted by guidance issued by the Securities and Exchange

Commission. Accordingly, as of and for the year ended December 31, 2014,

internal control systems underlying to approximately 60% of consolidated revenues

and 24% of consolidated assets (excluding goodwill and identifiable intangible

assets), have been excluded from management’s evaluation of internal control over
financial reporting.

57. On November 5, 2015, the Individual Defendants, other than defendant Schafer,
caused the Company to file its quarterly report on Form 10-Q for the period ended September 30,
2015 (the “3Q15 10-Q”). This report contained certifications by defendants LaPenta and DePalma
to attest that the financial information contained therein was accurate and that it disclosed any
material changes to the Company’s internal controls over financial reporting.

58. The 3Q15 10-Q reported revenue of $37.73 million for the quarter. It also disclosed
a different revenue recognition policy than in prior period disclosures. The 3Q15 10-Q stated, in

relevant part:

13
Case 3:19-cv-00716-JBA Document1 Filed 05/10/19 Page 14 of 35

The Company recognizes revenue for its products upon shipment or delivery to
customers in accordance with the respective contractual arrangements, provided no
significant obligations remain and collection is probable. For sales that include
customer acceptance terms, revenue is recorded after customer acceptance. It is the
Company’s policy that all sales are final. Requests for returns are reviewed on a
case-by-case basis. As revenue is recorded, the Company accrues an estimated
amount for product returns as a reduction of revenue.

The Company recognizes revenue from fixed-price and modified fixed-price
contracts for turnkey energy conservation projects using the percentage-of-
completion method of accounting. The percentage-of-completion is computed by
dividing the actual incurred cost to date by the most recent estimated total cost to
complete the project. The computed percentage is applied to the expected revenue
for the project to calculate the contract revenue to be recognized in the current
period. This method is used because management considers total cost to be the best
available measure of progress on these contracts. Contract costs include all direct
material and labor costs and indirect costs related to contract performance.
Provisions for estimated losses on uncompleted contracts are made in the period in
which such losses are determined.

59. On March 10, 2016, the Individual Defendants, other than defendant Schafer,
caused the Company to file its annual report on Form 10-K for the period ended December 31,
2015 (the “2015 10-K”). The 2015 10-K reported revenue of $129.66 million. This report
contained certifications by defendants LaPenta and DePalma to attest that the financial information
contained therein was accurate and that it disclosed any material changes to the Company’s internal

controls over financial reporting.

60. On March 9, 2017, the Individual Defendants, other than defendant Schafer, caused
the Company to file its annual report on Form 10-K for the period ended December 31, 2016 (the
“2016 10-K”). The 2016 10-K reported revenue of $172.12 million. This report contained
certifications by defendants LaPenta and DePalma to attest that the financial information contained
therein was accurate and that it disclosed any material changes to the Company’s internal controls
over financial reporting.

61. | The above statements identified in 49]44-59 were materially false and/or misleading,

as well as failed to disclose material adverse facts about the Company’s business, operations, and

14
Case 3:19-cv-00716-JBA Document1 Filed 05/10/19 Page 15 of 35

prospects. Specifically, Defendants made false and/or misleading statements and/or failed to
disclose: (1) that the Company engaged in bill-and-hold transactions designed to inflate revenue;
(2) that, as a result, the Company’s financial statements were misstated; (3) that the Company
lacked adequate internal controls over financial reporting; (4) that, as a result, Company would be
subject to increased regulatory scrutiny and incur substantial costs; and (5) that, as a result of the
foregoing, Defendants’ positive statements about the Company’s business, operations, and
prospects and prospects were materially misleading and/or lacked a reasonable basis.

62. On March 23, 2017, defendants LaPenta, DePalma, Ingram, McCarthy, Virtue,
Basil, and LaPenta Jr. issued a definitive proxy statement soliciting stockholder votes in advance
of the Company’s annual meeting to be held May 2, 2017. In the proxy statement, these seven
defendants soliciting stockholder votes in favor of four management proposals including a
proposal to elect LaPenta, DePalma, Ingram, McCarthy, and Virtue to new terms as directors.

63. The 2017 proxy statement disclosed that the Board had determined that defendants
LaPenta and DePalma were not independent directors. Regarding corporate governance, the proxy
statement stated that “the directors keep themselves informed through discussions with our
Chairman of the Board, Chief Executive Officer and President, our Chief Financial Officer, other
key employees and our principal external advisors (legal counsel, independent auditors and other
consultants), by reading reports and other materials that we send to them and by participating in
Board and committee meetings.” According to the proxy statement, the Board maintained an Audit
Committee tasked with oversight of, among other things, the integrity of the Company’s financial
statements:

Audit Committee

The primary responsibilities of the Audit Committee are to oversee the accounting
and financial reporting processes of the Company. The Audit Committee also
assists the Board of Directors in fulfilling its oversight responsibilities by reviewing

IS
Case 3:19-cv-00716-JBA Document1 Filed 05/10/19 Page 16 of 35

the financial information that is provided to stockholders and others, and the system
of internal controls which management and the Board of Directors have established.
The Audit Committee oversees the independent registered public accounting firm,
including their independence and objectivity. However, the committee members
are not acting as professional accountants or auditors, and their functions are not
intended to duplicate or substitute for the activities of management and our
independent registered public accounting firm. The Audit Committee is empowered
to retain independent legal counsel and other advisors as it deems necessary or
appropriate to assist the Audit Committee in fulfilling its responsibilities, and to
approve the fees and other retention terms of the advisors.

64. The 2017 proxy statement was materially misleading because it concealed the bill-
and-hold procedures undertaken to inflate the Company’s revenue and misrepresented the Board’s
actual activities with respect to risk management while soliciting votes to reelect and compensate
directors who were breaching their fiduciary duties. A reasonable shareholder would have found
the truth to be material when deciding to vote for or against these proposals.

65. On May 5, 2017, the Company filed with the SEC a Form 8-K disclosing the results
from the votes on the proposals contained in the 2017 proxy statement. In particular, LaPenta,
DePalma, Ingram, McCarthy, and Virtue were reelected to terms as directors. The reelection of
LaPenta, DePalma, Ingram, McCarthy, and Virtue based on the misleading statements contained
in the 2017 proxy statement and other public filings was a fundamental link in these directors’
continued breaches of fiduciary duties and the continued enrichment of at the expense of the
Company’s unaffiliated stockholders.

The Truth Begins to Emerge

66. On September 22, 2017, defendants LaPenta, DePalma, Ingram, McCarthy, and
Virtue caused the Company to issue a press release reducing the Company’s full year guidance
due in part to “slippage of a number of Energy Source division projects.” However, the Individual
Defendants falsely assured investors that the “negative impact is short term and we expect to begin

seeing a recovery in the fourth quarter and into 2018.”

16
Case 3:19-cv-00716-JBA Document1 Filed 05/10/19 Page 17 of 35

As a result of recent hurricane activity in Texas and the south east impacting our
multifamily lighting revenue, and the slippage of a number of our Energy Source
division projects from the third quarter to the fourth quarter, our third quarter results
will be negatively impacted.

As aresult of the above, we expect third quarter revenue of approximately $42 - 44
million versus our previous guidance of $52 - 55 million. We expect EBITDA in
the 5-6% range.

Revolution Lighting expects revenue in the fourth quarter in the $60 - 65 million
range representing a 50% increase over the third quarter and resulting in revenue
for the full year in the range of $180 - 185 million verses prior guidance of $195 -
205 million.

We currently forecast EBITDA in the 8% range with positive cash flow for the
year.

We are disappointed that the recent catastrophic events have negatively impacted
our results, and like all of us, we feel and pray for all those who have been affected.

We believe this negative impact is short-term and we expect to begin seeing a
recovery in the fourth quarter and into 2018.

67. On this news, the Company’s share price fell $1.32, over 17%, to close at $6.26 per
share on September 22, 2017.

Defendants LaPenta, DePalma, Ingram, McCarthy, and Virtue Continue to Issue Misleading
Statements

68. On March 8, 2018, defendants LaPenta, DePalma, Ingram, McCarthy, and Virtue
caused the Company to file its annual report on Form 10-K for the period ended December 31,
2016 (the “2016 10-K”). The 2017 10-K reported revenue of $152.31 million and stated that
“management concluded that [the Company’s] disclosure controls and procedures were effective
at a reasonable assurance level as of the end of the period covered by the report.” This report
contained certifications by defendants LaPenta and DePalma to attest that the financial information
contained therein was accurate and that it disclosed any material changes to the Company’s internal

controls over financial reporting.

17
Case 3:19-cv-00716-JBA Document1 Filed 05/10/19 Page 18 of 35

69. On March 22, 2018, defendants LaPenta, DePalma, Ingram, McCarthy, and Virtue
issued a definitive proxy statement soliciting stockholder votes in advance of the Company’s
annual meeting to be held May 1, 2018. In the proxy statement, these five defendants soliciting
stockholder votes in favor of three management proposals including a proposal to elect LaPenta,
DePalma, Ingram, McCarthy, and Virtue to new terms as directors.

70. The 2018 proxy statement disclosed that the Board had determined that defendants
LaPenta and DePalma were not independent directors. Regarding corporate governance, the proxy
statement stated that “the directors keep themselves informed through discussions with our
Chairman of the Board, Chief Executive Officer and President, our Chief Financial Officer, other
key employees and our principal external advisors (legal counsel, independent auditors and other
consultants), by reading reports and other materials that we send to them and by participating in
Board and committee meetings.” According to the proxy statement, the Board maintained an Audit
Committee tasked with oversight of, among other things, the integrity of the Company’s financial

statements:

Audit Committee

The primary responsibilities of the Audit Committee are to oversee the accounting
and financial reporting processes of the Company. The Audit Committee also
assists the Board of Directors in fulfilling its oversight responsibilities by reviewing
the financial information that is provided to stockholders and others, and the system
of internal controls which management and the Board of Directors have established.
The Audit Committee oversees the independent registered public accounting firm,
including their independence and objectivity. However, the committee members
are not acting as professional accountants or auditors, and their functions are not
intended to duplicate or substitute for the activities of management and our
independent registered public accounting firm. The Audit Committee is empowered
to retain independent legal counsel and other advisors as it deems necessary or
appropriate to assist the Audit Committee in fulfilling its responsibilities, and to
approve the fees and other retention terms of the advisors.

71. The 2018 proxy statement was materially misleading because it concealed the bill-

and-hold procedures undertaken to inflate the Company’s revenue and misrepresented the Board’s

18
Case 3:19-cv-00716-JBA Document1 Filed 05/10/19 Page 19 of 35

actual activities with respect to risk management while soliciting votes to reelect and compensate
directors who were breaching their fiduciary duties. A reasonable shareholder would have found
the truth to be material when deciding to vote for or against these proposals.

72. On May 1, 2018, defendants LaPenta, DePalma, Ingram, McCarthy, and Virtue
caused the Company to file its quarterly report on Form 10-Q for the period ended March 31, 2018
(the “1Q18 10-Q”), which reported revenue of $33.74 million. The report maintained that the
Company’s disclosure controls were effective. It also disclosed revisions to the Company’s
revenue recognition standard, stating in relevant part:

Beginning January 1, 2018, we implemented ASC 606, “Revenue from Contracts

with Customers.” Although the new revenue standard had an immaterial impact on

our ongoing net income, we did implement changes to our processes related to

revenue recognition and the control activities within them. These included the

development of new policies based on the five-step model provided in the new

revenue standard, new training, ongoing contract review requirements, and
gathering of information provided for disclosures.

73. On May 4, 2018, the Company filed with the SEC a Form 8-K disclosing the results
from the votes on the proposals contained in the 2018 proxy statement. In particular, LaPenta,
DePalma, Ingram, McCarthy, and Virtue were reelected to terms as directors. The reelection of
LaPenta, DePalma, Ingram, McCarthy, and Virtue based on the misleading statements contained
in the 2018 proxy statement and other public filings was a fundamental link in these directors’
continued breaches of fiduciary duties and the continued enrichment of at the expense of the
Company’s unaffiliated stockholders.

74. On August 2, 2018, defendants LaPenta, DePalma, Ingram, McCarthy, and Virtue
caused the Company to announce $36.5 million revenue for second quarter 2018, which fell below
expectations, reportedly to due project delays. Defendant LaPenta assured that the Company’s

performance would improve, stating in the press release:

19
Case 3:19-cv-00716-JBA Document1 Filed 05/10/19 Page 20 of 35

"I am extremely pleased with the progress over the past several quarters in right
sizing our company, improving our operational processes and strengthening our
sales and marketing resources. In addition, we continue to balance our portfolio of
products and solutions to meet and exceed the needs of our expanding customer
base,” said Robert V. LaPenta, Chairman, CEO and President of Revolution
Lighting Technologies. “While we were below our expectations regarding our
second quarter results, we remain excited about the second half of 2018 and beyond.
We begin the second half of 2018 with our largest backlog of over $50 million and
there were a number of large projects where we are the selected lighting provider
but the project has slipped to the second half.”

75. On this news, the Company’s share price fell $0.53 per share, or nearly 14%, to
close at $3.37 per share on August 2, 2018, on unusually high trading volume. The Company’s
shares continued to decline over the course of the next two trading sessions, dropping $0.33 per
share on August 3, 2018 and $0.22 per share on August 6, 2018. The total decline over the course
of these two trading sessions was $0.55, or 18%.

76. The above statements identified in 4967, 71, 73 were materially false and/or
misleading, as well as failed to disclose material adverse facts about the Company’s business,
operations, and prospects. Specifically, Defendants made false and/or misleading statements
and/or failed to disclose: (1) that the Company engaged in bill-and-hold transactions designed to
inflate revenue; (2) that, as a result, the Company’s financial statements were misstated; (3) that
the Company lacked adequate internal controls over financial reporting; (4) that, as a result,
Company would be subject to increased regulatory scrutiny and incur substantial costs; and (5)
that, as a result of the foregoing, Defendants’ positive statements about the Company’s business,
operations, and prospects and prospects were materially misleading and/or lacked a reasonable
basis.

The Truth Fully Emerges
77. On August 13, 2018, defendants LaPenta, DePalma, Ingram, McCarthy, and Virtue

caused the Company to file its quarterly report on Form 10-Q for the period ended June 30, 2018

20
Case 3:19-cv-00716-JBA Document1 Filed 05/10/19 Page 21 of 35

(the “2Q18 10-Q”) and reported revenue of $36.44 million. The 2Q18 10-Q reported a material
weakness in the Company’s financial reporting. Under the heading “Controls and Procedures,” the
Company stated, in relevant part:

As of December 31, 2017, our management conducted an evaluation of our internal
control over financial reporting and determined that our internal control over
financial reporting was effective. At such date we identified a significant deficiency
related to the controls over the proper identification of certain collection patterns
relevant for bill and hold revenue recognition. Since December 31, 2017, our
management has implemented changes in internal control over financial reporting
to address this significant deficiency, including changing the design of existing
controls and implementing additional transaction level and review controls. In
addition, corporate management is strengthening the internal accounting functions
at the divisional or subsidiary level, where appropriate.

At June 30, 2018, we have determined that certain of the transaction level and
review controls over revenue recognition have not operated effectively.
Specifically, our management has identified control deficiencies related to the
proper identification of certain collection patterns and the finalization and review
of executed contracts related to bill and hold arrangements and controls over the
recording of material costs. We have determined that these control deficiencies
aggregate to a material weakness at June 30, 2018.

78. On October 17, 2018, defendants LaPenta, DePalma, Ingram, McCarthy, and
Virtue caused the Company to report preliminary financial results for third quarter 2018 with
revenue expected to be $33 million, compared to previously-announced guidance of $40-$41
million. The Company also announced that its CEO had offered to acquire all of the common stock
of the Company for a price of $2.00 per share. In a press release, the Company stated, in relevant
part:

While the company has been successful in winning a number of important projects,

it continues to experience delays in starting and or shipping against these projects

particularly at our multifamily and Tri-State divisions. As a result, we expect

revenue of approximately $33 million for the third quarter versus prior third quarter

guidance of $40-$41 million. Due to the decline in expected third quarter revenue

and our current outlook for the fourth quarter, total revenue for the full year 2018

is expected to approximate $140-$145 million versus our previous full year
guidance of $160-$170 million.

2]
Case 3:19-cv-00716-JBA Document1 Filed 05/10/19 Page 22 of 35

We are disappointed in our results and recognize that we need to address our overall
business structure, reduce operating costs to a level more aligned with our revenue
expectations and address our level of outstanding debt. Over the past six months,
our CEO and Chairman, Robert LaPenta, has provided approximately $15 million
of capital to fund operations, bringing our total debt, including bank financing, to
over $60 million. Mr. LaPenta believes additional capital requirements cannot
presently be addressed through third party financing.

Mr. LaPenta has proposed to acquire all of the common stock of the Company that
he and his affiliates do not currently own. The text of Mr. LaPenta’s letter to the
Company’s independent directors appears in full below:

We write to you in connection with your roles as independent,
disinterested members of the Board of Directors .. .

* ok OK

Without additional funding, we believe that the Company may be
forced to consider various restructuring alternatives in the near term.

Simply put, we do not believe that it is in the best interests of the
Company and its stockholders to continue as a publicly traded
enterprise, as we believe it currently lacks sufficient scale and the
ongoing costs of maintaining the reporting and related infrastructure
necessary for public reporting are a significant financial burden on
the Company. In addition, we believe the constant pressure to meet
quarterly earnings targets has been a significant distraction to the
Company’s management and has prevented management from
appropriately focusing on the long term growth and the development
of the Company’s business.

As a result of the above factors, we propose to acquire all of the
common stock of the Company that we do not currently own for
a price of $2.00 per share. Given our familiarity with the
Company, we would not need to conduct any further due diligence
on the Company and would be in a position to sign a definitive
transaction agreement quickly.

79. On this news, the Company’s stock price fell $0.98 per share, or over 38%, to close
at $1.58 per share on October 17, 2018, on unusually heavy trading volume.

80. On October 19, 2018, defendants LaPenta, DePalma, Ingram, McCarthy, and
Virtue caused the Company to disclose “an ongoing investigation by the SEC regarding certain

revenue recognition practices, including bill and hold transactions that occurred between 2014

22
Case 3:19-cv-00716-JBA Document1 Filed 05/10/19 Page 23 of 35

through the second quarter of 2018.” A press release stated the estimated impact on revenue of an
accounting policy “based on shipment of products, as opposed to bill and hold revenue
recognition.” The press release stated, in relevant part:

Management does not believe that revenue reduction described in the release is due
to any loss or deterioration of the Company’s business or from the discontinuation
of bill and hold transactions that are the subject of an investigation by the Securities
and Exchange Commission (“SEC”), as described below, but rather resulted from
the timing of the start and completion of programs during the third quarter at the
Company’s Value and Tristate divisions. These delays, plus a revised more
conservative outlook regarding the fourth quarter revenue guidance, resulted in the
reduced outlook for the year.

There is currently an ongoing investigation by the SEC regarding certain revenue
recognition practices, including bill and hold transactions that occurred between
2014 through the second quarter of 2018. The Company estimates that the net
effect on the reported revenue as a result of, among other things, recording revenue
based on shipments of products, as opposed to bill and hold revenue recognition
used by the Company, would have been to reduce revenue by $5.0 million, $6.3
million and $6.3 million in each of 2014, 2015 and 2016, respectively, and increase
revenue by $11.6 million and $5.1 million in 2017 and 2018, respectively. In
comnection with the results of the investigation to date, the Company is in the
process of assessing its revenue recognition policies and the resulting effects on its
financial results, and adopting remedial measures to improve its internal controls
as described in its Form 10-Q for the second quarter of 2018. The SEC
investigation is ongoing and there can be no assurance as to whether additional
remedial measures will be required. The Company will continue to cooperate with
the SEC regarding the investigation.

81. On this news, the Company’s stock price fell $0.16 per share, or over 10%, to close
at $1.43 per share on October 22, 2018, on unusually heavy trading volume.

82. On November 13, 2018, defendants LaPenta, DePalma, Ingram, McCarthy, and
Virtue caused the Company to file a Notice of Late Filing on Form 12b-25 with the SEC due to a
review by the Company’s Audit Committee of the previously-filed financial statements. The filing
also provided detail regarding the incorrect recognition of revenue, stating in relevant part:

Beginning in 2014, the Company used bill and hold revenue accounting principally

for certain contracts in its Multi-family division between its Value Lighting

subsidiary and its customers. Upon satisfaction of specific requirements imposed
by accounting principles and interpretations of the SEC staff, bill and hold revenue

23
Case 3:19-cv-00716-JBA Document1 Filed 05/10/19 Page 24 of 35

accounting permits a company to record revenue on products segregated for
delivery within its own warehouse. Absent satisfaction of these requirements,
revenue recognition generally should await delivery of products to customers.

The Company’s Audit Committee also is conducting a review to assess the
accuracy of the Company’s previously filed financial statements, the current focus
of which is to review the extent to which the Company incorrectly recognized
revenue with respect to bill and hold transactions from 2014 until the second quarter
of fiscal 2018, and whether the Company’s accounting for those transactions led to
material errors in its financial statements. If this ongoing review results in a
conclusion that the Company made material errors in its financial statements, the
Company would restate the affected financial statements to the extent required. In
any such restatement, some revenue recognized in prior periods would be
recognized in later periods. While the Audit Committee review is ongoing, the
Company will not be able to provide financial statements for the fiscal quarter
ended September 30, 2018.

83. On November 14, 2018, defendants LaPenta, DePalma, Ingram, McCarthy, and
Virtue caused the Company to announce that its Transaction Committee was considering an
updated proposal from Defendant LaPenta to acquire all of the Company’s outstanding stock for

$1.50 per share. A press release stated, in relevant part:

Revolution Lighting Technologies, Inc. (NASDAQ: RVLT) (“Revolution
Lighting” or the “Company”), a global provider of advanced LED lighting solutions
announced today that on November 14, 2018, the Transaction Committee of the
Board of Directors of the Company received a revised proposal from RVL I LLC,
an affiliate of the Company’s Chairman and CEO, Robert V. LaPenta, to acquire
all of the outstanding common stock of the Company. The Transaction Committee
is in the process of considering the proposal with assistance from its advisors and
will have no comment until its evaluation is complete. The text of the letter to the
Transaction Committee of the Company’s Board of Directors appears in full below:

We write in connection with our October 16, 2018 letter (the “Offer
Letter’) regarding our offer to acquire all of the common stock of
Revolution Lighting Technologies, Inc. (the “Company’’) on behalf
of RVL 1, LLC (together with its affiliates and certain related
persons, “we” or “us”) that we do not own.

* OK O*
Over the last month, we have provided the Company with $7.5
million in debt financing, and we may be required to provide up to

an additional $7.0 million in debt financing to fund the Company’s
operations in the ordinary course through the end of 2018. We

24
Case 3:19-cv-00716-JBA Document1 Filed 05/10/19 Page 25 of 35

further understand that the Company may require additional funding
in 2018 in the event of unforeseen circumstances, and we expect the
Company to require additional funds to continue its operations
beyond 2018, with the extent of such additional required funds
depending upon the Company’s future results of operation and the
amount of time and expense necessary to complete the previously
disclosed SEC investigation and the Audit Committee’s review of
the Company’s historical financial statements and other related
costs. We intend to continue to fund the Company through
continued periodic loans to the extent consistent with what we
believe to be the best interests of the Company and its stockholders.

The Company’s overall debt as of November 12, 2018 was $65.0
million and, as noted above, will rise further as additional debt
financing is provided. This increased amount of debt, which
exceeds the amount that we expected the Company to have at the
time of our Offer Letter, as well as an anticipated delay in
completing a going private transaction and the developments in
the Company’s business that it has disclosed, including the SEC
investigation and the Audit Committee’s review, will necessitate a
decrease from the $2.00 per share offer contained in our Offer
Letter to a revised offer of $1.50 per share.

84. On this news, the Company’s stock price fell $0.55 per share, or nearly 40%, to
close at $0.85 per share on November 15, 2018, on unusually heavy trading volume.

85. On March 8, 2019, defendants LaPenta, DePalma, Ingram, McCarthy, and Virtue
caused the Company to issue a press release announcing that Defendant LaPenta and RVL had
concluded it was not the right time to pursue the acquisition offer. The press release included the
letter withdrawing RVL and Defendant LaPenta’s offer, which stated in relevant part, “[w]hile we
continue to believe in the desirability of the Company ceasing to continue as a publicly traded
enterprise, given the publicly disclosed developments since our Offer Letters, we have reluctantly

come to the conclusion that now is not the right time for us to pursue such a going private

transaction.”

2
Case 3:19-cv-00716-JBA Document1 Filed 05/10/19 Page 26 of 35

DAMAGES TO THE COMPANY

86. Asa direct and proximate result of the Individual Defendants’ conduct, Revolution
Lighting has been seriously harmed and will continue to be. Such harm includes, but is not limited
to:

(a) Legal fees incurred in connection with the Securities Class Actions;

(b) Any funds paid to settle the Securities Class Actions;

(c) Costs incurred in connection with the SEC investigation into the Company’s
revenue recognition practices; and

(d) Costs incurred from compensation and benefits paid to the defendants who
have breached their duties to Revolution Lighting.

87. In addition, Revolution Lighting’s business, goodwill, and reputation with its
business partners, regulators, and shareholders have been gravely impaired. The Company still has
not fully admitted the nature of its false statements and the true condition of its business. The
credibility and motives of management are now in serious doubt.

88. The actions complained of herein have irreparably damaged Revolution Lighting’s
corporate image and goodwill. For at least the foreseeable future, Revolution Lighting will suffer
from what is known as the “liar’s discount,” a term applied to the stocks of companies who have
been implicated in illegal behavior and have misled the investing public, such that Revolution
Lighting’s ability to raise equity capital or debt on favorable terms in the future is now impaired.

DERIVATIVE AND DEMAND FUTILITY ALLEGATIONS

89. Plaintiff brings this action derivatively in the right and for the benefit of Revolution

Lighting to redress injuries suffered, and to be suffered, by Revolution Lighting as a direct result

of breaches of fiduciary duty by the Individual Defendants, waste of corporate assets, unjust

26
Case 3:19-cv-00716-JBA Document1 Filed 05/10/19 Page 27 of 35

enrichment, and violations of Section 14(a) of the Exchange Act. Revolution Lighting is named as
a nominal defendant solely in a derivative capacity. This is not a collusive action to confer
jurisdiction on this Court that it would not otherwise have.

90. Plaintiff will adequately and fairly represent the interests of Revolution Lighting in
enforcing and prosecuting its rights.

91. Plaintiff has continuously been a shareholder of Revolution Lighting at times
relevant to the wrongdoing complained of and is a current Revolution Lighting shareholder.

92. When this action was filed, Revolution Lighting’s Board of Directors consisted of
director defendants LaPenta, DePalma, Ingram, Virtue, and McCarthy. Plaintiff did not make any
demand on the Board to institute this action because such a demand would be a futile, wasteful,
and useless act, for the reasons set forth below.

Defendant LaPenta

93.  Atall relevant times, LaPenta was the Company’s CEO and Chairman of the Board.
As alleged herein, LaPenta knew and/or directed senior executives within the Company to use bill-
and-hold and/or pre-billing procedures to inflate revenue and other financial results. Moreover,
LaPenta’s own statements misleadingly concealed the aggressive revenue recognition practices,
and he was well aware that the Company’s public statements did so as well. Due to his statements,
LaPenta is a defendant in the Securities Class Actions. As a result, LaPenta would be interested in
a demand regarding his own wrongdoing and demand is futile as to him.

94. Defendant LaPenta is not disinterested because he is primarily employed as CEO
and Chairman of Revolution Lighting. As a result, he is an employee of the Company and is not
an independent director under the listing standards of the NASDAQ exchange or as defined by the

Company. LaPenta is a beneficial owner of more than 42% of the voting power of Revolution

27
Case 3:19-cv-00716-JBA Document1 Filed 05/10/19 Page 28 of 35

Lighting stock, according to the 2018 proxy statement, and his reputation is inextricably tied to his
employment as CEO of the Company. As a result, demand is excused as to LaPenta on this basis
as well.

Defendant DePalma

95. | DePalma was the Company’s CFO during a significant portion of the period during
which the alleged wrongdoing occurred. As alleged herein, DePalma directed senior executives
within the Company to use bill-and-hold and/or pre-billing procedures to inflate revenue and other
financial results. Moreover, DePalma was well aware that the Company’s public statements
misleadingly concealed the aggressive revenue recognition practices. Due to his statements,
DePalma is a defendant in the Securities Class Actions. As a result, DePalma would be interested
in a demand regarding his own wrongdoing and demand is futile as to him.

96. Defendant DePalma is not disinterested because he is primarily employed as CFO
of Revolution Lighting. As a result, he is an employee of the Company and is not an independent
director under the listing standards of the NASDAQ exchange or as defined by the Company.
DePalma is a beneficial owner of more than 39% of the voting power of Revolution Lighting stock,
according to the 2018 proxy statement, and his reputation is inextricably tied to his employment
as CFO of the Company. As a result, demand is excused as to DePalma on this basis as well.
Defendants Ingram, McCarthy, and Virtue

97. Defendants Ingram, McCarthy, and Virtue were appointed by, and are beholden to,
RVL and defendants LaPenta and DePalma. Ingram, McCarthy, and Virtue together with LaPenta
and DePalma made the misrepresentations through the public filings they reviewed and signed.
Moreover, defendants Ingram, McCarthy, and Virtue served as directors of the Audit Committee

at all relevant times. As such, these directors are responsible for the effectiveness of the Company’s

28
Case 3:19-cv-00716-JBA Document1 Filed 05/10/19 Page 29 of 35

internal controls, the integrity of its financial statements, and its compliance with laws and
regulations. Defendants Ingram, McCarthy, and Virtue failed to ensure the integrity of the
Company’s internal controls, allowing the misleading statements to be disseminated in the
Company’s SEC filings and other disclosures. Thus, defendants Ingram, McCarthy, and Virtue
breached their fiduciary duties and are not disinterested, and demand is excused as to them.

COUNT I
Against All Defendants for Breach of Fiduciary Duty

98. Plaintiff incorporates by reference and realleges each and every allegation
contained above, as though fully set forth herein.

99. Each Individual Defendant owes and owed to the Company the duty to exercise
candor, good faith, and loyalty in the management and administration of Revolution Lighting’s
business and affairs, particularly with respect to issues as fundamental as public disclosures.

100. The Individual Defendants’ conduct set forth herein was due to their intentional or
reckless breach of the fiduciary duties they owed to the Company. The Individual Defendants
intentionally or recklessly breached or disregarded their fiduciary duties to protect the rights and
interests of Revolution Lighting.

101. In breach of their fiduciary duties owed to Revolution Lighting, the Individual
Defendants willfully participated in and caused the Company to expend unnecessarily its corporate
funds, rendering them personally liable to the Company for breaching their fiduciary duties.

102. In particular, the Individual Defendants knowingly or recklessly made untrue
statements and/or permitted the Company’s public filings, disclosures, and statements to
misleadingly report revenue and the Company’s overall prospects.

103. Asa direct and proximate result of the Individual Defendants’ breaches of their

fiduciary obligations, Revolution Lighting has sustained and continues to sustain significant

29
Case 3:19-cv-00716-JBA Document1 Filed 05/10/19 Page 30 of 35

damages. Including direct monetary damages, exposure to liability from securities litigation and
a loss of goodwill in the capital markets. As a result of the misconduct alleged herein, defendants

are liable to the Company

COUNT I
Against All Defendants for Unjust Enrichment

104. Plaintiff incorporates by reference and realleges each and every allegation
contained above, as though fully set forth herein.

105. By their wrongful acts and omissions, the Individual Defendants were unjustly
enriched at the expense of and to the detriment of Revolution Lighting. The Individual Defendants
were unjustly enriched as a result of the compensation and director remuneration they received
while breaching fiduciary duties owed to Revolution Lighting.

106. Plaintiff, as a stockholder and representative of Revolution Lighting, seeks
restitution from these defendants, and each of them, and seeks an order of this Court disgorging
all profits, benefits, and other compensation obtained by these defendants, and each of them, from
their wrongful conduct and fiduciary breaches.

107. Plaintiff, on behalf of Revolution Lighting, has no adequate remedy at law.

COUNT Ul
Against All Defendants for Violations of Section 14 of the Securities Exchange Act of 1934

108. Plaintiff incorporates by reference and realleges each and every allegation
contained above, as though fully set forth herein.

109. Rule 14a-9, promulgated pursuant to §14(a) of the Securities Exchange Act of
1934, provides that no proxy statement shall contain “any statement which, at the time and in light
of the circumstances under which it is made, is false or misleading with respect to any material

fact, or which omits to state any material fact necessary in order to make the statements therein

30
Case 3:19-cv-00716-JBA Document1 Filed 05/10/19 Page 31 of 35

not false or misleading.” 17 C.F.R. §240.14a-9. Specifically, the Company’s proxy statement filed
on March 23, 2017 and March 22, 2018 violated §14(a) and Rule 14a-9 because they concealed
the bill-and-hold procedures undertaken to inflate the Company’s revenue and misrepresented the
Board’s actual activities with respect to risk management while soliciting votes to reelect and
compensate directors who were breaching their fiduciary duties.

1. In the exercise of reasonable care, defendants should have known that the
statements contained in the proxy statement were materially false and misleading.

2s The misrepresentations and omissions in the proxy statement were material to
Company shareholders in voting on the proxy statement. The 2017 proxy statement solicited
shareholder votes for: (i) director nominees; (ii) ratification of the appointment of the Company’s
independent auditor; (iii) approval of executive compensation; and (iv) approval of an amendment
to the Company’s 2013 Stock Incentive Plan. The 2018 proxy statement solicited shareholder votes
for: (i) director nominees; (ii) ratification of the appointment of the Company’s independent
auditor; and (iii) approval of an amendment to the Company’s 2013 Stock Incentive Plan. The
proxy statement was an essential link in the accomplishment of the continuation of defendants’
continued violation of their fiduciary duties.

110. The Company was damaged as a result of the defendants’ material

misrepresentations and omissions in the proxy statement.

COUNT IV
Against All Defendants for Waste of Corporate Assets

111. Plaintiff incorporates by reference and realleges each and every allegation
contained above, as though fully set forth herein.
112. The Individual Defendants knowingly, intentionally, recklessly, or negligently

breached their fiduciary duties and, thereby, caused the Company to waste its assets, expend

3]
Case 3:19-cv-00716-JBA Document1 Filed 05/10/19 Page 32 of 35

millions of dollars of corporate funds, and impair its reputation and credibility for no legitimate
business purpose, as a result of which Revolution Lighting has been and continues to be
substantially damaged.

113. In light of their deficient performance in supervising controls and financial affairs
of the Company, the Individual Defendants have wasted corporate assets by overly compensating
themselves and the Company’s executives during times when the Company was materially
misstating its performance to the investing public.

114. Accordingly, the Individual Defendants should be required to make the Company
whole for such waste.

PRAYER FOR RELIEF

WHEREFORE, plaintiff, on behalf of Revolution Lighting, demands judgment as follows:

A. Declaring that plaintiff may maintain this action on behalf of Revolution Lighting
and that plaintiff is an adequate representative of the Company;

B. Against all of the defendants and in favor of the Company for the amount of
damages sustained by the Company as a result of the defendants’ breaches of fiduciary duties,
waste of corporate assets, and unjust enrichment;

Cc. Declaring that Defendants have breached and/or aided and abetted the breach of
their fiduciary duties to Revolution Lighting;

D. Directing Revolution Lighting to take all necessary actions to reform and improve
its corporate governance and internal procedures to comply with applicable laws and to protect
Revolution Lighting and its stockholders from a repeat of the damaging events described herein,

including, but not limited to, putting forward for stockholder vote, resolutions for amendments to

on
Case 3:19-cv-00716-JBA Document1 Filed 05/10/19 Page 33 of 35

the Company’s Bylaws or Articles of Incorporation and taking such other action as may be

necessary to place before stockholders for a vote of the following corporate governance policies:
1. a proposal to strengthen the Company’s controls over financial reporting;
2. a proposal to strengthen the Board’s supervision of operations and develop

and implement procedures for greater stockholder input into the policies and guidelines of the

Board;

3. a proposal to strengthen Revolution Lighting’s oversight of its disclosure
procedures;

4. a provision to control insider transactions; and

3s a provision to permit the stockholders of Revolution Lighting to nominate

at least three candidates for election to the Board;

B. Extraordinary equitable and/or injunctive relief as permitted by law, equity, and
state statutory provisions sued hereunder, including attaching, impounding, imposing a
constructive trust on, or otherwise restricting the proceeds of defendants’ trading activities or their
other assets so as to assure that plaintiff on behalf of Revolution Lighting has an effective remedy;

F. Awarding to Revolution Lighting restitution from defendants, and each of them,
and ordering disgorgement of all profits, benefits, and other compensation obtained by the
defendants;

G. Awarding to plaintiff the costs and disbursements of the action, including
reasonable attorneys’ fees, accountants’ and experts’ fees, costs, and expenses; and

H. Granting such other and further relief as the Court deems just and proper.

JURY DEMAND

Pursuant to Fed. R. Civ. P. 38(b), plaintiff demands a trial by jury.

33
Case 3:19-cv-00716-JBA Document1 Filed 05/10/19 Page 34 of 35

Dated: May 10, 2019

SHAPIRO LAW OFFICES, LLC

By: /s/ Jonathan M. Shapiro

Jonathan M. Shapiro (CT24075)

32 Washington Street

Middletown, CT 06457

Telephone: (860) 347-3325

Facsimile: (860) 347-3874

Email: jshapiro@shapirolawofficesct.com

GLANCY PRONGAY & MURRAY LLP
Matthew M. Houston

Benjamin I. Sachs-Michaels

712 Fifth Avenue

New York, New York 10019

Telephone: (212) 935-7400

E-mail: bsachsmichaels@glancylaw.com

GLANCY PRONGAY & MURRAY LLP
Robert V. Prongay

Lesley F. Portnoy

Pavithra Rajesh

1925 Century Park East, Suite 2100

Los Angeles, California 90067

Telephone: (310) 201-9150

Facsimile: (310) 210-9160

E-mail: rprongay@glancylaw.com

Attorneys for Plaintiff Ronald J. Persin

34
DocuSign Envelope |ID: se 88 Side WOO TS IBA_,Rocument 1 Filed 05/10/19 Page 35 of 35

REVOLUTION LIGHTING TECHNOLOGIES, INC. VERIFICATION

I, Ronald Persin, hereby verify that I am familiar with the allegations in the Verified
Shareholder Derivative Complaint, and that I have authorized the filing of the Verified
Shareholder Derivative Complaint Complaint, and that the foregoing is true and correct to the

best of my knowledge, information, and belief.

DocuSigned by:
5/7/2019 [anal 4S. Pursivu
Date: i“

45c5eR
Bf

c Bo A4+Aze
tEF EBSATETO—

Ronald Persin
